       Case 5:19-cr-00424-RDP-GMB Document 1 Filed 08/13/19 Page 1 of 3                      FILED
                                                                                     2019 Aug-13 PM 03:35
                                                                   JET/MSB: SeptemberU.S.
                                                                                      2019DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION


UNITED STATES OF AMERICA                       )
                                               )
v.                                             ) Case No:
                                               )
MICHAEL WALTER GREENHAW                        )


                                  INFORMATION

       The United States Attorney charges that:

       At all times relevant to this Information:

                             Introductory Allegations

     1. The United States Food and Drug Administration (FDA) was the federal

agency charged with the responsibility of protecting the health and safety of the

American public by enforcing the Federal Food, Drug and Cosmetic Act, 21

U.S.C. §§ 301 et seq., and the Federal Anti-Tampering Act, 18 U.S.C. § 1365. The

FDA’s responsibilities included ensuring that drugs distributed for administration

to humans were safe, effective, and bore labeling containing only true and accurate

information.

     2. Fentanyl citrate was a potent synthetic opioid used as the active

pharmaceutical ingredient in several FDA-approved prescription drugs indicated

for pain relief and the induction of anesthesia or sedation. Fentanyl citrate was
        Case 5:19-cr-00424-RDP-GMB Document 1 Filed 08/13/19 Page 2 of 3



also a Schedule II controlled substance.

                                   The Defendant

   3. From in or about April 2018 through in or about August 2018, the

defendant, MICHAEL WALTER GREENHAW, was a licensed emergency

medical technician (“EMT”) and a licensed paramedic, who was employed as

supervisory EMT/paramedic at First Response Ambulance Service (“First

Response”) located in Decatur, Alabama. First Response provided emergency

medical transportation services via ambulance.

                                COUNT ONE
                            18 U.S.C. § 1365(a)(4)
                     (Tampering with a Consumer Product)

   4.    The factual allegations of Paragraphs 1 through 3 of this Information are

hereby re-alleged and incorporated as if fully set forth herein.

   5. Beginning in at least April 2018 through on or about August 23, 2018, in the

Northern District of Alabama and elsewhere, the defendant,

                      MICHAEL WALTER GREENHAW,

with reckless disregard for the risk that another person would be placed in danger

of death and bodily injury, and under circumstances manifesting extreme

indifference to such risk, did tamper with consumer products that affected

interstate commerce, namely approximately 129 vials of fentanyl citrate, in that

defendant, MICHAEL WALTER GREENHAW, accessed the locked narcotics


                                           2
      Case 5:19-cr-00424-RDP-GMB Document 1 Filed 08/13/19 Page 3 of 3



safe inside a locked narcotics room, removed fentanyl citrate from vials using a

syringe, replaced the removed fentanyl citrate with saline to avoid detection, re-

glued the caps back onto the vials, and placed the vials back into the narcotics safe,

knowing that the fentanyl citrate vials were intended to be administered via

injection to critically ill or injured patients being transported by ambulance for

emergency treatment.

      All in violation of Title 18, United States Code, Sections 1365(a)(4).



                                              JAY E. TOWN
                                              UNITED STATES ATTORNEY

                                              /s/ electronic signature
                                              MARY STUART BURRELL
                                              Assistant United States Attorney




                                          3
